Citation Nr: 0813823	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  01-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to assignment of a higher rating for post-
traumatic stress disorder (PTSD), currently rated 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1967 to October 1970.

The issue on appeal was most recently before the Board in 
April 2007.  The veteran appealed the Board's April 2007 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated November 21, 2007, the Court 
remanded this matter to the Board for compliance with the 
instructions included in the November 2007 Joint Motion for 
Partial Remand.


FINDINGS OF FACT

1.  During the entire period from December 7, 1995, to June 
21, 2005, the veteran's service-connected PTSD resulted in 
severe impairment in the ability to establish or maintain 
effective or favorable relationships with people and severe 
impairment in the ability to obtain or retain employment.

2.  From June 21, 2005, the veteran's service-connected PTSD 
has resulted in no more than considerable impairment of the 
ability to establish or maintain effective or favorable 
relationships with people and no more than considerable 
industrial impairment; from June 21, 2005, the PTSD has 
resulted in no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.




CONCLUSIONS OF LAW

1.  From December 7, 1995, to June 21, 2005, the criteria for 
a 70 percent rating (but no higher) for service-connected 
PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (1996) and (2007).

2.  From June 21, 2005, the criteria for a 50 percent rating 
(but no higher) for service-connected PTSD were met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (1996) and (2007).


REASONS AND BASES FOR FINDINGSAND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in April 2004, 
subsequent to the October 1999 adjudication.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate an increased rating 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  
  
While the notice was not provided prior to the October 1999 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an August 2005 supplemental 
statement of the case, following the provision of notice.  
The veteran and his representative have not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vasquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

Duty to Assist

VA has obtained service, VA, and private medical records.  VA 
has also obtained Social Security Administration (SSA) 
records and afforded the veteran VA examinations in March 
1996, August 1996, September 2000, December 2002 and June 
2005.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran and his representative 
have not contended otherwise.  In a form received in February 
2008, the veteran checked the appropriate box to indicate 
that he did not have anything else to submit and to proceed 
immediately with the readjudication of his appeal.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal of the assigned rating for the 
veteran's PTSD arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 126.

The Board notes that 38 C.F.R. § 4.132 for rating mental 
disorders, including Diagnostic Code 9411 for PTSD, was 
redesignated, effective November 7, 1996, as 38 C.F.R. § 
4.130 which includes new rating criteria (Diagnostic Code 
9440) for psychiatric disorders.  The Court held in DeSousa 
v. Gober that the law "precludes an effective date earlier 
than the effective date of the liberalizing . . . 
regulation," but the Board must, nonetheless, still 
adjudicate whether a claimant "would receive a more favorable 
outcome, i.e., something more than a denial of benefits, 
under the prior law and regulation."  DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997). Accordingly, the Board has the 
duty to adjudicate the veteran's claims under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 16 
(2003). 

As noted in the introduction, by Order dated November 21, 
2007, the Court remanded this matter to the Board for 
compliance with the instructions contained in the November 
2007 Joint Motion for Partial Remand (that respectfully moved 
the Court for an order partially vacating and remanding the 
Board's April 2007 decision) to the extent that it denied an 
initial rating in excess of 50 percent for PTSD from December 
7, 1995.  

Prior to November 7, 1996, under the old criteria, a 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is to 
be granted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132 Diagnostic Codes 9400 and 9411.  

Turning to the new rating criteria, the Board first observes 
that the symptoms listed in VA's general rating formula for 
mental disorders are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Under the new criteria for PTSD (set forth at 38 C.F.R. § 
4.130, Diagnostic Code 9411), a 50 percent rating is assigned 
for occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Factual Background

December 1995 to November 1996 from the Fort Harrison, 
Montana VA medical center reveal various treatments for 
alcohol abuse.  A December 1995 VA medical entry shows that 
he landed a job as a janitor.  

The veteran was afforded a VA examination in March 1996.  The 
veteran reported sleeping problems, anger, irritability, 
withdrawal and depression.  The examiner noted that the 
veteran was able to take care of himself, but did come across 
as a depressed, nervous person.  It was reported that the 
veteran initially was somewhat suspicious of the examiner, 
but relaxed somewhat at the end of the examination.  It was 
also noted that the veteran needed treatment and was referred 
for sleep medication so that he would avoid the urge to use 
alcohol whenever he experienced intrusive thoughts and 
nightmares.  The veteran's judgment was still impaired about 
his alcohol abuse.  The examiner suspected that the veteran's 
functioning was in the high 60 range at best.  The examiner 
added that the veteran was able to hold down a simple job for 
a short period of time.

VA treatment records from March 1996 to April 1996 show 
various treatments for alcoholism.  A March 1996 social work 
data base/assessment reveals that the veteran's inability to 
maintain employment was related to his substance abuse, as 
well as his anger and problems with authority.  The veteran's 
support base was described as limited.  He lived with his 
mother and stated that he had no friends after having 
alienated most of the community with his behavior.  It was 
noted that it did not appear that he had a close relationship 
with his sister and daughter.  He also had a son, but their 
contact was described as limited and sporadic.  Psycho-social 
assessment revealed that the veteran seemed alert, oriented, 
and quite angry at a multitude of people and things.  He 
admitted to homicidal thoughts of others, but denied 
depression.  It was noted that while the veteran was capable 
of interacting with others, his ability was limited since he 
resisted closeness and intimacy.      

An April 1996 substance abuse diagnostic summary shows that 
the veteran harbored anger towards the government, had 
mistrust, experienced hypervigilance, and had problems 
sleeping.  While he denied suicidal ideation, the veteran 
said he had homicidal thoughts.  It was noted that the 
veteran had a history of violence and antisocial behaviors 
which took place, he said, when drinking alcohol.  The 
veteran was described as alert, oriented, pleasant and 
cooperative.  It was observed that the veteran did show 
anger, that he became tearful at a couple of points, and that 
his mood was somewhat depressed.  He stated that he was in 
contact with his son, grandchildren, daughter and sister, but 
he was not that close.  He further stated that he had no 
friends and described himself as a loner.  The veteran 
reported that he lost a lot of jobs due to his drinking and 
his behavior.   

April 1996 VA medical records altogether reveal that the 
veteran was alert and oriented, lived with his mother, kept 
in touch with his relatives (daughter, son, and sister), 
participated in group therapy, had the urge to kill when he 
drank alcohol and denied suicidal ideation.  A VA medical 
record shows that he was admitted in late March 1996 and 
discharged in April 1996 at the end of the month; and there 
was a diagnosis of alcohol dependency and polysubstance abuse 
with a GAF score of 68.  
      
June 1996 VA medical records show that the veteran's history 
supported a diagnosis of PTSD.  The following were noted: his 
experience, feelings of foreshortened future, exaggerated 
startled response, flashbacks, nightmares, number, anger and 
outbursts.  In August 1996, he was seen on two occasions.  In 
the first occasion, it was noted that he had provisional PTSD 
and social phobia.  In the second occasion, it was noted that 
he had no interest, low self-esteem and low energy.  It was 
further noted that he was not motivated and not suicidal.  It 
was noted that he had no sense of future for his family.  He 
had no friends, was living with his mother, continued 
drinking, and had served jail time.   

The veteran was afforded another VA examination in August 
1996.  The veteran reported routine nightmares and waking up 
in a sweat.  He had dreams being chased and chasing others.  
He had been unemployed since February 1996 when he was fired 
for personality conflict.  The veteran reported seeking help 
for his alcohol problem.  He thought of Vietnam daily and 
drank alcohol whenever he experienced intrusive thoughts.  He 
noted that his flashbacks and bad dreams were becoming less 
frequent.  The veteran further reported that he never got 
close to anyone and was somewhat alienated.  The veteran 
mentioned that he did live with his mother and enjoyed seeing 
his daughter once in awhile.  

On mental status examination, the examiner noted that the 
veteran's affect was markedly restricted and appeared to be 
guarded.  It was further noted that his judgment improved and 
that he had not had a drink for 30 days.  The veteran said he 
knew a couple of people, but he could barely remember their 
names.  The examiner diagnosed symptoms of intrusive 
thoughts, nightmares, avoidance, apathy, alcohol related 
abuse, and probably dependence with drugs.  The examiner 
added that the veteran was in contact with his mother, 
sister, and daughter, and that he lived a fairly isolated 
existence.  The examiner noted that the veteran had moderate 
symptoms of PTSD and that the veteran needed to get on 
another medication.  The examiner added that the veteran 
arrived promptly for his appointment.  The veteran was 
dressed appropriately, and was pleasant and cooperative with 
the examiner.  He recalled walking away from many jobs 
because of conflicts with supervisor and walked off his last 
job in February 1996 due to personality problems.  

January 1997 VA treatment records show that he presented with 
mild to moderate depression and with appropriate affect.  It 
was noted that there was no suicidal ideation and that his 
major complaint was sleeplessness.  The impression was 
alcohol dependency, depression, PTSD, social phobia, and 
resistance to work volunteering, and hobbies.  

June 1997 VA treatment records show that the veteran was 
intoxicated during his appointment and that his affect was 
positive, euthymic with no evidence of depression and no 
complaints of PTSD symptoms.  

An August 1997 counseling narrative report shows that it was 
believed that the veteran's hearing disability placed him at 
a competitive disadvantage in obtaining suitable employment 
because he did not appear to have marketable transferable 
work skills.  Also noted were his long-standing psychiatric 
disabilities.  It was observed that the veteran evidenced 
difficulties in preparing for, obtaining, and retaining 
suitable employment, and that the veteran did not have 
reasonably developed transferable work skills from which to 
find suitable employment.    

Academic transcripts show that the veteran completed four 
collegiate semesters beginning the fall of 1997.  It appears 
that the veteran successfully completed his courses at the 
college of technology earning grades of A's, B's and C's.  

VA treatment records from May 2000 to August 2000 reflect 
treatment for the veteran's alcohol abuse.  When the veteran 
first sought treatment in May 2000, he stated that he was 
feeling more depressed and had been drinking more.  It was 
noted that he was alert, oriented, and well-groomed.  His 
mood was described as mildly dysphoric.  His thoughts were 
seen as well-ordered and grounded in reality with no evidence 
of a thought disorder.  He stated that he experienced stress 
on the job and did not find alcoholics anonymous much help.  
His GAF score was 60.  

He was later seen, again, that same month and reported 
chronic insomnia, worsening irritability, social avoidance, 
anxiety of a rather severe degree (avoidance of peers at last 
place of employment), depressed mood, low self-esteem, lack 
of motivation, and anxiety to the level of agoraphobia.  
There was no suicidal ideation, but the veteran perceived his 
alcoholism as self-destructive.  He also noted guilt to his 
reaction to his mother, lower energy level, daily thoughts of 
Vietnam with recurrent and persistent dreams of a pursuit and 
fear.  The veteran reported avoiding people, and became 
tearful with anxiety and grief with mention of Vietnam.  It 
was noted that he left his job at the Forest Service for what 
appeared to be worsening of depression and anxiety associated 
with PTSD as well as alcoholism.  Also noted was that the 
Forest Service left the job open for him if he desired to 
return.  The diagnosis was PTSD with depression and anxiety.  
His GAF score was 50.

A May 2000 VA Counseling Record shows that the veteran did 
not want to be in public and that he was isolated.  He stated 
that work was not at all the issue.  It was noted that the 
veteran appeared to be lacking in some essential training.  
The veteran stated that computers intimidated him.  It was 
observed that the veteran did not appear as if he were ready 
for employment and was referred to job service.

The veteran was seen on two occasions in June 2000.  In the 
first occasion, it was noted that the veteran was alert, 
oriented, well-groomed and that his mood was appropriate to 
the situation.  His thoughts were deemed well-ordered and 
grounded in reality with no evidence of a thought disorder.  
The assessment was that the veteran continued to experience 
problems with depression and PTSD isolating himself most of 
the time.  His GAF score was 50.  In the second occasion, it 
was noted that the veteran remained sober, had mild anxiety, 
and his affect was stable with frequent smiling.  According 
to the examiner, although the veteran reported discouragement 
and negativity as his emotional baseline, he was essentially 
euthymic in mood.  There were no suicidal ideations, tremors, 
and irritability.  The veteran still lived with his mother 
and repressed his emotional response to the topic of his 
mother.  The veteran was goal directed.  The veteran was 
diagnosed with PTSD with chronic anxiety disorder.  His GAF 
score was 60.

A July 2000 statement from his mother to the SSA shows that 
the veteran was quite reserved in relating to others, but 
when he made a friend, it was forever.  She said that when he 
was completing his degree, he put a lot of effort and 
thoroughly enjoyed the process.  When asked how the veteran's 
condition affected his grooming housekeeping and other 
routine activities, she responded that there were no 
problems.  

The veteran was seen again for his continued treatment for 
alcoholism in August 2000.  He maintained his sobriety 
spending most of his time taking care of his mother.  It was 
noted that his depression level remained stable and that he 
was somewhat more anxious regarding his physical status.  He 
denied suicidal ideation.  The examiner reported that the 
veteran was alert, oriented, well groomed, and that his mood 
was appropriate to the situation.  There was no evidence of a 
thought disorder.  The diagnosis was PTSD with increased 
anxiety with a GAF score of 60.  

In an SSA individual functional capacity assessment from 
August 2000, Robert J. Bateen, Ph.D., ABPP noted that while 
concentration and pace were variable, they appeared to be 
adequate for the timely completion of simple tasks without 
the need for inordinate supervision.  He continued that the 
veteran will work where he need not deal extensively with the 
general public and where there was no more than brief and 
supervisional contact with coworkers and supervisors.  It was 
additionally noted that the veteran should be capable of at 
least unskilled work.  

An August 2000 SSA psychiatric review showed that there were 
no evidence of schizophrenia, paranoia, and other psychiatric 
disorders that included delusions or hallucinations, 
emotional withdrawal and/or isolation.  

At a September 2000 VA examination, the examiner noted that 
veteran arrived promptly and was alert and oriented for his 
appointment.  Grooming and hygiene were not a problem.  The 
veteran reported occasional nightmares, avoidance of the 
public, and daily intrusive thoughts of Vietnam that were all 
triggered by stimuli reminded him of Vietnam.  The veteran 
added that he had an exaggerated startled response.  The 
veteran also reported living with his mother.  He was able to 
take care of normal activities of daily living, but reported 
that his activity level had been reduced because of physical 
problems.  Although he did not have close friends, it 
appeared to the examiner that the veteran was capable of 
superficial relationships with others and was able to present 
himself well socially during the interview.  It was noted 
that the veteran did attend school and completed a course in 
computers.  The veteran had quit his job with the Forest 
Service since he did not like that type of work.  He said 
that he apparently was doing reasonably well given that his 
boss was surprised that he quit.  It was noted that the work 
ended most recently because of disinterest in his job rather 
than because of interference from psychiatric symptoms.  The 
veteran reported that he had temper problems and as a result, 
isolated himself from others.  He had an extensive history of 
assault.  It as noted that a GAF score of 60 to 65 was 
warranted.    

Various Counseling Consortium progress notes from 2001 to 
January 2003 altogether show treatment for PTSD with the 
veteran complaining of anger, anxiety, depression, chronic 
pain, feelings of persecution, social phobia, nightmares 
flashbacks, and intrusive thoughts.  He was described as 
well-groomed with good hygiene and flattened affect and clear 
speech, and no suicidal ideation.  It was noted that his PTSD 
was mainly aggravated by chronic back pain and sleep 
depravation.  Records from 2001 to May 2002 show that he 
participated in group therapy.  And a 2001 medical record 
shows that the veteran had past homicidal ideation.        

VA treatment records from January 2001 show that he had been 
sober for 2 years.  He complained of anxiety, chronic 
insomnia, and "murderous thoughts" since returning from 
Vietnam.  He said he was easily irritated with others and had 
an explosive and rageful temper.  He noticed that Asians, 
helicopters, fire works, and loud sounds increased emotional 
arousal.  He was estranged from his son and was unemployed 
for several years.  The impression was PTSD with a GAF score 
of 55.  

In the second occasion, the veteran expressed irritation over 
not being granted an increase in his PTSD claim and 
emphasized that his anger kept him from socializing with 
others citing confrontations at Wal-Mart and Radio Shack.  He 
described staying at home to avoid interpersonal conflict and 
to care for his mother.  The veteran maintained sobriety and 
denied suicidal ideation.  The veteran was described as 
alert, oriented, and well-groomed with mood appropriate to 
the situation even though underlying anger was noted as 
evident.  It was observed that the veteran expressed himself 
well with thoughts well-ordered and grounded in reality.  
There was no evidence of a thought disorder.  The assessment 
was that the veteran continued having problems in his 
interpersonal relationships and isolated himself much of the 
time.  It was noted that the veteran saw his daughter 
periodically and had a friend he saw with some regularity.  
It was noted that the veteran appeared mildly depressed and 
that his GAF score was 55.  

VA clinical records show that the veteran sought treatment 
again in March 2001.  In the first occasion, he requested 
authorization for treatment from Counseling Consortium with 
B.N.  The veteran's request was granted.  The veteran had 
remained sober, staying at home mostly taking care of his 
mother.  The veteran reported being irritable much of the 
time, which increased whenever he was around others.  He 
continued to deny suicidal ideation.  It was noted that the 
veteran was alert, oriented, well groomed, and his mood was 
appropriate to the situation.  It was also noted that his 
thoughts were well ordered and grounded in reality with no 
evidence of a thought disorder.  The assessment was that his 
irritability likely arose because of his PTSD and chronic 
back pain.  Noted was that he had done well staying sober 
despite his isolated lifestyle and recurrent cravings to 
drink, and that a group experience would likely be helpful in 
view of the veteran's limited social contacts and periodic 
struggles to remain sober.  His GAF score was 60.  In the 
second occasion, he was again diagnosed with PTSD with a GAF 
score of 55.  

A July 2001 VA medical record reveals that the veteran was 
described as alert, oriented, well-groomed with mood 
appropriate to the situation.  It was noted that he attended 
group therapy regularly and denied suicidal ideation.  
Thoughts were deemed well-ordered and grounded in reality 
with no evidence of a thought disorder.  The impression was 
that although the veteran was frequently angry, the veteran 
was apparently able to control it.  It was noted that 
drinking raised his risk of creating problems for himself 
considerable.  The veteran's GAF score was 55.

An October 2001 VA treatment record shows that he attended a 
PTSD group on a weekly basis and was described as alert, 
oriented, well-groomed with mood appropriate to the 
situation.  Thoughts were deemed well-ordered and grounded in 
reality with no evidence of a thought disorder.  Noted was 
that the events of September 11, 2001 did not appear to have 
a lasting detrimental effect on the veteran's emotional 
stability.  Observed was that some of the positive feelings 
surfaced and that his depression appeared stable.  His GAF 
score was 55.  

An undated medical record from Western Montana Mental Health 
Center, which the Board believes is from 2001 shows a 
diagnosis of PTSD and a GAF score of 45.

On a January 2002 VA examination for neck and back pain, the 
VA examiner noted an impression of PTSD.  The VA examiner 
noted that even though he was not a psychologist or 
psychiatrist, he thought that the veteran's PTSD was 
certainly playing a major role in the veteran's employability 
and thought that the veteran's anger management had been an 
issue.  He noted that when the veteran reflected, all the 
jobs he quit were because of anger.  

VA psychiatry outpatient report from January 2002 show that 
the veteran complained of irritability, rage control, anxiety 
and insomnia.  Upon mental status examination, it was noted 
that the veteran was talkative, friendly, with mild 
irritation and stable affect.  His mood was described as 
essentially euthymic but there were somatic complaints 
present.  Insight was observed as limited with judgment 
observed as rational but somewhat rigid in view points.  The 
veteran denied suicidal ideation denying that he ever had 
such intentions.  The impression was PTSD with depression and 
anxiety.  

A May 2002 initial psychiatric assessment from Western 
Montana Mental Health Center by Robert Caldwell, M.D. shows 
that the veteran complained of anger and depression.  He 
described his depressed mood as consisting of "negative 
feelings," bad dreams and flashbacks.  The veteran stated 
that he was paranoid about "conspiracies, government cover-
ups, etc." and that his ex-wife's family might shoot him.  
On mental status examination, he was described as alert and 
cooperative, and talkative.  The examiner noted the 
difficulty in getting the veteran to focus on a chronological 
history.  The veteran, he said, preferred to talk about his 
anger.  His affect was described as extremely cynical and 
occasionally dramatic.  It was noted that his thinking was 
circumstantial and slightly tangential with no other 
psychotic symptoms.  It was additionally noted that the 
veteran showed grossly intact orientation attention, recent 
and remote memory.  It was further noted that there was no 
suicidal ideation.  Dr. Caldwell diagnosed alcoholism and 
noted that PTSD could not be ruled out.  The veteran's GAF 
score was 52.      

He was seen by Counseling Consortium in July 2002 where he 
was diagnosed with chronic PTSD with a GAF score of 48.  
Clinical evaluations reflected anger management problems, 
anxiety, depression, and alcoholism in his past.

When he was seen in December 2002 for another VA examination, 
he claimed that he had flashbacks daily and nightmares 3 to 4 
times weekly, and those reminders of Vietnam exacerbated his 
PTSD symptoms.  The veteran claimed that his ability to 
recall names, dates, and events decreased.  He further 
claimed that he numbs his feelings and that an ex-spouse 
claimed that he only shows feelings of anger.  The veteran 
reported diminished interest and felt estranged from others 
living without any friends.  He reported to the examiner that 
he gets 4 to 5 hours of sleep and had problems with anger.  
He used to engage in fistfights on a regular basis.  He noted 
that he experienced road rage and was physically abusive in 
his two marriages.  One ex-spouse filed domestic violence 
charges against him.  The veteran claimed that he had 
homicidal thoughts about his second wife that have decreased 
since her death.  

He had two live-in relationships after his marriages, and 
reported that he was verbally and physically abusive.  At one 
point he pointed a loaded gun to the head of one of them.  
The examiner noted that even though the veteran did not 
express suicidal ideation, he did express homicidal thoughts.  
The examiner noted that in the veteran's own report in his 
file, the veteran indicated that he did not own any guns for 
fear that he will kill someone in anger.  

The veteran continued with more symptoms.  He noted that he 
had difficulties sleeping for fear for the dark.  He also 
described some depressive symptoms, but has not been 
suicidal.  He claimed visual hallucinations and denied 
auditory hallucinations.  When asked whether he was 
delusional, he replied "you mean am I paranoid?  I don't 
think people are out to get me, I know people are out to get 
me."  The veteran had a son who he did not have any contact, 
and a daughter who he claimed hates him.  

The examiner noted that the veteran's speech was clear and 
coherent, and his hygiene was adequate.  The veteran was able 
to concentrate by following the examiner's questions.  The 
examiner noted that the veteran was some what agitated during 
the evaluation and tended to avoid eye contact.  According to 
the examiner, the veteran's memory appeared adequate.  He 
continued that the veteran complained of sleep difficulties 
and expressed paranoid ideation that people were out to get 
him.  The diagnosis was chronic PTSD with depressive 
disorder.  The veteran denied hallucination and was not 
incoherent or irrelevant in his speech.  

The examiner noted the veteran's social isolation, lack of 
employment, mood and motivational difficulties, and 
difficulties in work and social relations.  In addition, the 
examiner thought that the veteran displayed poor impulse 
control in his past fistfights, at work, in his marriages, 
and with his girlfriends.  It was the examiner's opinion that 
although the veteran did not describe any increase in his 
symptoms of PTSD, he did display behaviors and thoughts that 
represented an increase since his last VA examination.  The 
veteran's GAF was 45.   

The veteran was seen on two occasions in January 2003.  In 
the first occasion, he reported binge drinking on Christmas 
Eve following trouble with his 14 year old daughter.  It was 
noted that he was oriented in 3 spheres and had conversation 
that was well-directed.  It was additionally noted that his 
general affect remained hostile and irritable.  The 
assessment was depression, anger, and PTSD.  In the second 
occasion, the veteran reported marked depression with passive 
suicidal ideation.      

An April 2003 clinical case summary from Counseling 
Consortium shows that he reported anxiety attacks, 
nightmares, avoidance of thoughts that act as triggers, lack 
of social skills, inability to hold a job, recurring 
distressing dreams, intense psychological distress to cues 
that symbolize an aspect of traumatic event, avoidance of 
what arouse recollections of trauma, inability to recall an 
important aspect of trauma, restricted range of affect, 
inability to have loving feelings, difficulty concentrating, 
exaggerated startled response, intrusive thoughts, 
flashbacks, anger issues, isolation, avoidance of crowds and 
own feelings, feelings of persecution by strangers, 
hypervigilance, and detachment from others.  Clinical 
evaluation shows that he had anger management problems, 
anxiety, and depression; and that he used alcohol to self 
medicate.  The diagnosis was chronic PTSD with a GAF score of 
48.

VA clinical records from April 2003 show that the veteran 
reported chronic PTSD symptoms that were somewhat reactivated 
by gulf war news.  On mental status examination, it was noted 
that he was coping with his symptoms without suicidal 
ideation and psychotic symptoms.  Also noted was that he was 
cooperative, coherent, conversant with animated 
gesticulations, and slightly anxious with appropriate affect.  
The diagnosis was PTSD and chronic unhappiness. 

The veteran was seen several times in May 2003.  A May 2003 
VA counseling note indicted that the veteran refused to quit 
drinking.  The veteran continued to seek counseling and 
attended a non-formal veterans group.  At the time, the 
veteran still lived with his mother.  It was also noted that 
the veteran was talkative, and appeared open and honest and 
at the same time suspicious.  The veteran reported that he 
could not relate to "normal" people anymore and thus could 
not work.  It was noted that the veteran had lost some degree 
of confidence in his ability to relate to others and hold 
employment, and that the veteran could be analyzed better 
through an extended evaluation program.  

A May 2003 VA medical record shows that the veteran believed 
that he could not work and strongly believed that PTSD 
promoted his many years of drug and alcohol abuse.  He denied 
suicidal ideation.  On mental status examination, the veteran 
was alert, oriented, well groomed, with mood somewhat angry.  
The veteran's speech was found forceful, and his thoughts 
were appropriate and well ordered.  There was no suggestion 
of a thought disorder.  The examiner did not think that the 
veteran was a danger to himself or others at the time. 

In another visit in May 2003, he reported depression, 
irritability, anger, weight loss, and headache believed to be 
related to PTSD.  He noticed that symptoms began almost 
immediately with the Iraq war.  He reported that symptoms 
improved when he stopped watching television.  The assessment 
was depression, anger, and PTSD.

When the veteran was seen again in May 2003, he reported 
three episodes of anger the last week in which he was 
verbally aggressive.  He denied that it came close to 
physical violence.  He continued to deny suicidal ideation, 
but added that he had some homicidal thoughts.  He assured 
the examiner that he was not close to acting on them.  On 
mental status examination, the veteran was, again, alert, 
oriented, and well-groomed.  His mood was mildly angry, and 
he had goal directed thoughts and good judgments.  There was 
no indication of a thought disorder.

It is further noted by the Board that the veteran submitted 
several lay statements in 2003.  There was a statement from 
his former representative who had been in contact with the 
veteran since 1993; and in his May 2003 letter, he noted the 
changes in the veteran with problems related to employment, 
PTSD, alcohol, and social interaction.  Another statement was 
received in June 2003 from his ex-wife who noted the 
veteran's change when he returned from Vietnam.  Another was 
from his former VA counselor who had been in contact with the 
veteran since 1994 noted in an August 2003 letter the 
veteran's anger and alcohol abuse.    

VA medical records show that the veteran was seen in July 
2003.  In the first occasion, it was observed that the 
veteran was oriented in three spheres and that his 
conversation was well-directed and appropriate.  General 
affect was described as agitated and hostile with no 
confrontational behavior during the visit.  The assessment 
was depression, anger, and PTSD.  In the addendum, the same 
was noted.  Added was a notation that a long discussion was 
done regarding recently exacerbated symptoms of PTSD 
including nightmares.  

An August 2003 VA psychology note showed that he was alert, 
oriented, adequately dressed.  His mood was described as 
euthymic and he appeared calmer.  Judgment was deemed good 
and his thoughts were describe as well-ordered and reality-
based.  It was noted that the veteran appeared to be coping 
with stress reasonably well.  He said that he had a problem 
with his daughter.  It was observed that the veteran was not 
a danger to himself or others.  
 
In September 2003, the veteran was seen at Counseling 
Consortium.  He reported anxiety attacks, nightmares, 
avoidance of thoughts, lack of social skills, inability to 
hold a job, recurring distressing dreams, intense 
psychological distress to cues that resemble an aspect of the 
traumatic event, avoidance of reminders of Vietnam, inability 
to recall an important aspect to the trauma, restricted 
affect, inability to have loving feelings, difficulty 
concentrating, exaggerated startled response, intrusive 
thoughts, flashbacks, anger, isolation, hypervigilance, and 
detachments from others.  At the time, he reported his DUI's 
and his assault charges.

The evaluations showed that the veteran had anger management 
problems, anxiety, and depression.  The evaluation also 
showed that the veteran had refrained from alcohol for 10 
months and that the veteran always needed on-going support 
and counseling to maintain and overcome social anxiety issues 
and practice skills.  It was reported that the veteran had 
chronic PTSD of the delayed onset type.  It was further 
reported that the veteran was the sole caretaker of his 
mother who acted as a social support.  His GAF was 48, which 
is indicative of serious symptoms.  

VA medical records reveal that he was seen in January 2004 
and was diagnosed with PTSD.  The veteran was later seen in 
March 2004 and discussed was his anger.  Upon mental 
examination, the veteran was described as tearful, anxious 
with no suicidal or homicidal ideations.  There were no 
delusions and it was observed that he had good insight and 
fair judgment.  The assessment was unstable PTSD with a GAF 
score of 55.  An April 2004 VA medical record reveals that 
his therapist called stating that the veteran was quite 
suicidal.  The VA acting chief of psychiatry noted that the 
veteran had thoughts of suicide for a while and had his 
mother to keep him going.  The veteran told her that he had 
not really felt any serious worsening of depression and 
increase in any suicidal thoughts.  It was noted that the 
suicidal issue was brought to her attention by the veteran's 
therapist; and she noted that it turned out to be the 
therapist's concern rather than that of the veteran 
verbalizing it.  In a phone call to the veteran, the veteran 
revealed that he felt very edgy and irritable as always but 
denied any suicidal thoughts.  When the veteran was seen in 
November 2004, he was described as alert and oriented, and 
was assessed with PTSD.  

The veteran was seen on two occasions in December 2004.  A 
December 2004 VA psychiatric outpatient report shows that he 
reported no friends and no support group, but joined the 
Marine Corps league one night per month.  It was further 
noted that he also did military honor guard duty and Toys for 
Tots program, which the veteran recognized was a big step for 
him.  He reported still living with his mother and having a 
poor appetite.  On mental status examination, he was 
described as well-oriented.  It was noted that he related 
very well, was quiet-spoken, and sensorium was clear.  Also 
noted were no auditory hallucinations or delusions.  Insight 
and judgment were deemed good.  And the veteran was described 
as stable with 4 hours of sleep and euthymic with an affect 
that was described as full.  The assessment was stable PTSD 
with good response to medication.  On the second occasion, it 
was noted that he did not seem to be doing well emotionally.            

A January 2005 VA medical reveals that the veteran was still 
described as alert and oriented, and the assessment was PTSD.  
A February 2005 VA psychology notes that the veteran's 
counselor expressed concerned that the veteran was getting 
more and more depressed.  It was noted that the veteran drove 
the Disabled American Veteran's (DAV) van, which was part of 
the hospitals transportation system.  The veteran was seen 
the next day, and he stated that he did report feeling 
depressed all the time and medication had never been very 
helpful.  The veteran further stated that he was not 
suicidal.  The veteran stated that he could not consider 
inpatient PTSD treatment because of his elderly mother with 
whom he still lived.  He was encouraged to volunteer some 
time as well as driving the DAV van twice a week.  It was 
noted that the participated in a weekly PTSD group.  

The veteran was afforded a VA examination in June 2005.  He 
arrived promptly and was described as friendly and outgoing.  
The examiner diagnosed PTSD.  The examiner noted that the 
PTSD appeared moderate in terms of severity.  He noted that 
the veteran worked in the past but had no recent employment.  
After reviewing the records, it appeared to the examiner that 
the veteran's inability to work was secondary to his ongoing 
physical problems.  He further noted that the veteran should 
have no difficulty understanding, remembering, and carrying 
out directions.  The veteran demonstrated good social skills 
during the interview and related that he had some 
friendships.  He further related that when he was employed, 
he had significant conflict with others in work settings and 
would often walk off the job when angered by others.  The 
examiner concluded that it was likely that the veteran would 
work best in a job that did not require a great deal of 
contact with others.  The examiner also noted that the 
veteran's significant history of alcohol and drug dependence 
possibly may have impacted his past work performance.  He 
told the examiner that he had been sober for the past 2 1/2 
years.  According to the examiner, the veteran's judgment and 
insight appeared to be intact.  His GAF score was 55.

Analysis

The Board has given careful consideration to the fluctuations 
in PTSD symptomatology reported in the evidence during the 
entire period from December 7, 1995.  The Board believes the 
evidence as a whole shows severe social and industrial 
impairment from December 7, 1995, to June 21, 2005.  In this 
regard, medical records during this period show significant 
problems in establishing and maintaining relationships with 
others.  The veteran routinely reported few if any friends 
during this period, and it appears that his only real social 
relationships were with immediate family.  Problems in 
dealing with others at work were reported, and the veteran 
expressed irritation with others on a number of occasions.  
The Board believes the PTSD symptomatology during this period 
more nearly approximates severe impairment under the old 
criteria so as to warrant a 70 percent rating.  The reported 
GAF scores during this period range from the upper 40's to 
approximately 60.  While the higher scores reported within 
this range do not by themselves suggest moderate impairment, 
the detailed clinical examination findings appear to present 
a disability picture which is severe rather than moderate.  

Although the evidence warrants a 70 percent rating during the 
period from December 7, 1995 to June 21, 2005, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 70 percent under either the old or new 
rating criteria during this period.  The evidence does not 
show symptoms bordering on gross repudiation of reality.  
There is no persuasive evidence of fantasy, confusion, panic 
or explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The Board acknowledges the 
veteran's reported problems with anger, but does not view 
those problems as suggesting problems with reality as 
contemplated by the criteria for a 100 percent rating under 
the old criteria.  Moreover, the preponderance of the 
evidence during this period is against a finding that the 
veteran was demonstrably unable to obtain or retain 
employment due to his PTSD.  It appears that while the PTSD 
resulted in severe industrial impairment, other physical 
disorders were the reason for any employment.  It also 
appears that a lack of certain skills had an impact on 
employment, and the veteran successfully completed several 
college courses over a period of four semesters.  Other 
evidence points to the veteran leaving employment due to a 
lack of interest rather than interference due to PTSD 
symptoms.  Looking to the new rating criteria, the Board 
believes the evidence also clearly shows that the PTSD was 
not of such severity during any period to approximate total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inadequate 
behavior, an inability to perform activities of daily living, 
disorientation, or memory loss for names of close relatives, 
his own occupation, or his own name.  Although the veteran 
voices having thoughts of homicide on occasion, the overall 
evidence does not show a persistent danger of hurting others.  
The veteran usually denied suicidal thoughts, and the few 
times he voiced such do not persuasively show a persistent 
danger of hurting himself.  

In keeping with the concept of "staged rating," the Board 
further finds that the VA examination of June 21, 2005, 
showed a clear and significant change in PTSD impairment 
which warrants assignment of a 50 percent rating from that 
date.  The VA examiner commented that the PTSD appeared 
moderate in terms of severity.  The veteran demonstrated good 
social skills during the interview.  Significantly, the 
veteran reported that he had some friendships.  The examiner 
commented that the veteran's significant history of alcohol 
and drug dependence possibly impacted his past work 
performance, but that the veteran indicated that he had been 
sober for the previous 2 1/2 years.  A GAF score of 55 was 
reported which is in keeping with moderate impairment.  

The Board finds that a 50 percent rating is warranted from 
June 21, 2001, under the old criteria for considerable 
impairment.  However, the social and industrial impairment no 
longer reached the level of severe as of that date.  
Moreover, the criteria for a rating in excess of 50 percent 
under the new criteria also have not been met since June 21, 
2001.  There has been no evidence of obsessional rituals, 
problems with speech, near continuous panic or depression, 
spatial disorientation or neglect in personal appearance and 
hygiene.  The June 2005 examiner reported that the veteran 
had no difficulty understanding, remembering, and carrying 
out directions.  His judgment and insight appeared intact.  

In sum, the Board believes that the overall evidentiary 
picture shows that the PTSD was severe prior to June 21, 
2005, but that there was a significant change.  In fact, it 
appears that the PTSD symptoms had been decreasing to some 
degree in the few years before the June 21, 2005, 
examination.  For example, a December 2004 VA examination 
showed that he was involved in the Marine Corps league once a 
month and had participated in military honor guard duty and 
the Toys for Tots program.  Further, a January 2005 VA 
medical record reveals that he volunteered in the DAV 
transportation program by driving a van.  The Board believes 
that the PTSD disability picture was gradually improving and 
that from June 21, 2005, the PTSD has warranted a 50 percent 
rating, but no higher.  The result in this case is staged 
ratings:  70 percent from December 7, 1995, and 50 percent 
from June 21, 2005.  Fenderson.  In reaching this 
determination, the Board has resolved all reasonable doubt in 
the veteran's favor. 


ORDER

The appeal is partially granted as follows, subject to laws 
and regulations applicable to payment of VA monetary 
benefits:

A 70 percent rating for PTSD is warranted from December 7, 
1995, to June 21, 2005.  A 50 percent rating for PTSD is 
warranted from June 21, 2005.    



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


